Exhibit 10.1

YRC WORLDWIDE INC.

LONG-TERM INCENTIVE PLAN

(As amended with effect from March 9, 2007)

 

 

Plan Provision

Performance Focus

Consolidated YRC Worldwide Inc. (“Company”) performance

 

Eligibility

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall determine who may participate in this Plan. Generally, grades
120-126 may be eligible for the Committee’s determination; however, the
Committee may, in its sole discretion, omit those in those grade levels or add
participants from outside of those grade levels. The Committee shall determine
the award target percentages by grade level. The Committee may remove any
participant from further participation in this Plan. For incomplete performance
cycles upon termination of participation, the Committee may, in its sole
discretion, determine to pay cash awards and issue Share Units to a terminating
participant at the end of one or more relevant performance periods on a pro rata
basis based on the length of time he or she was actively participating prior to
termination during the performance period.

 

Performance Period

Overlapping three-year performance periods

 

Performance Criteria

Company performance measured against the S&P Mid Cap Index (400 companies) with
target at the 50th percentile, threshold at the 25th percentile and maximum at
the 75th percentile. In addition, the Committee may reduce any potential payment
or Share Unit issuance, under the Plan, based upon peer company performance
relative to the Company or other performance factors that the Committee deems
relevant.

 

Performance Measures and Weights

60% return on committed capital

 

40% net operating profit after taxes (“NOPAT”) growth

 

The first and second years of each performance cycle shall each be weighted 25%,
and the third year of each performance cycle shall be weighted 50%.

 

Thresholds and Maximums

Threshold is 25% of target at the 25th percentile.

 

Target is 100% at 50th percentile.

 

Maximum is 200% of target at the 75th percentile.

 

-1-



--------------------------------------------------------------------------------

 

At and above the 75th percentile on an individual component, the return on
committed capital and NOPAT growth components may be over-weighted up to 230% of
the component performance; provided that the overall payout on both components
is capped at 200% of target.

Plan Formula

Form of Payments and Issuances

50% cash and 50% Share Units, awarded at the end of performance period through
the 2004-06 performance cycle. 33-1/3% cash and 66-2/3% Share Units beginning
with the 2005-07 performance cycle. For grants after April 21, 2005, Share Units
are determined by dividing the cash value by the average daily closing share
price for the 30-trading day period ending on the day immediately prior to the
date of grant. Share Units are converted to shares of stock and delivered to the
participant upon becoming fully vested and all holding periods are fully
satisfied. The Committee may, based upon an estimated calculation, pay out a
percentage of any earned cash award and issue a portion of Share Units in the
first quarter of the year following the performance period with the balance to
be paid and issued by the end of the 3rd quarter in that year once the final
calculations can be made. The Committee, in its sole discretion, may determine
the sample size of the comparison companies in the applicable S&P index.

 

 

Reference is made to the Company’s Executive Ownership Guidelines (the
“Ownership Guidelines”). For any grant having a cash component, the Committee
may award restricted stock in lieu of cash as necessary to bring a participant
into or move the participant towards compliance with the Ownership Guidelines.

 

Vesting of Share Units

For grants through the 2003-05 performance cycle, 50% of the Share Units vest
after three years and the remaining 50% of the Share Units vest after six years,
in each case, from the date of grant. For grants beginning with the 2004-06
performance cycle, 100% of the Share Units vest after three years from the date
of grant. Prior restrictions on previously granted Share Units that provided
that the participant will not receive any stock on the vesting of the first 50%
until the holding period is satisfied on the 6th anniversary of the date of
grant or termination of employment after vesting, whichever occurs earlier, are
hereby removed effective as of the first trading day in 2008.

 

-2-



--------------------------------------------------------------------------------

Termination of Employment

Vested Share Units are converted to stock and delivered to the participant.
Non-vested Share Units are forfeited, and no payment or issuance is made for
incomplete performance periods. The Committee, at its sole discretion, may
determine to deliver non-vested Share Units to the terminating participant based
on the circumstances of his or her separation from the Company.

 

Retirement and Disability

If the participant is age 65 upon termination of employment or is deemed to be
totally or permanently disabled, both vested and non-vested Share Units are
converted to stock and delivered to the participant.

 

 

A participant shall be considered “permanently and totally disabled” if the
participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the participant’s employer The existence of a
permanent and total disability shall be evidenced by such medical certification
as the Secretary of the Company shall require and as the Committee approves.

 

 

If the participant terminates employment prior to age 65 and the participant is
at least 55 years of age with the participant’s age plus years of service equal
to at least 75, the Share Units shall continue to vest on the same schedule as
if the participant remained employed until age 65, and upon age 65 after such
retirement all remaining Share Units shall become fully vested and convert to
shares of stock; provided, that the participant does not breach the
non-competition covenant contained in the Share Unit agreement.

 

 

For incomplete performance cycles, only for those participants who entered the
Plan on a pro rata basis for initial performance cycles (as described below in
“New Participants”), upon such retirement or disability, the participant will be
paid both cash and stock at the end of the performance period on a pro rata
basis based on the length of time he or she was actively employed during the
performance period. For those participants who entered the Plan on a full target
participation basis, there will be no payout or issuance for incomplete
performance cycles upon retirement or disability.

 

-3-



--------------------------------------------------------------------------------

Death

Vested and non-vested Share Units are converted to stock and delivered to the
person’s estate. For incomplete performance cycles, only for those participants
who entered the Plan on a pro rata basis for initial performance cycles (as
described below in “New Participants”), the participant’s estate will be paid
both cash and stock at the end of the performance period on a pro rata basis
based on the length of time he or she was employed during the performance
period. For those participants who entered the Plan on a full target
participation basis, there will be no payout or issuance to the participant’s
estate for incomplete performance cycles.

 

Change of Control of the Company

Vested and non-vested Share Units are converted to shares of stock and delivered
to the participant in the event of a Change of Control (defined below). For
incomplete performance cycles, only for those participants who entered the Plan
on a pro rata basis for initial performance cycles (as described below in “New
Participants”), the participant will be paid both cash and stock on the date of
the Change of Control on a pro rata basis based on the length of time he or she
was actively employed during the performance period, assuming that the Company
would meet estimated actual performance for each period as the Committee
determines (but in no event less than Target performance). For those
participants who entered the Plan on a full target participation basis, there
will be no payout or issuance for incomplete performance cycles upon a Change of
Control. For the purposes of this Plan, “Change of Control” shall have the
meaning that term is given in the Executive Severance Agreement between the
participant and the Company, as it may be amended from time to time; or, if no
such agreement exists, the meaning that term is given in the latest Executive
Severance Agreement between the Company and its Chief Executive Officer.

 

-4-



--------------------------------------------------------------------------------

New Participants

New participants in the Plan will enter the Plan at the effective date
determined by the Committee. The Committee may either determine to adjust new
participant target percentages for partially completed performance periods pro
rata based upon the length of time of their service during the performance
period or provide the new participant full target participation.

Impact of Acquisitions and Implementation of Plan Amendments

Because of the impact of the Company’s acquisitions of Roadway Corporation and
USF Corporation on the 2004 and 2005 years, the Committee may, in its sole
discretion, determine the methodology for determining NOPAT growth and average
portions of the applicable performance periods to determine the different
performance against NOPAT growth and return on committed capital before and
after each acquisition. This Long Term Incentive Plan (this “Plan”) amends and
restates the 2004 Long Term Incentive Plan as previously adopted and amended in
its entirety.

Deferred Compensation

This Plan is intended to meet the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and may be administered in a
manner that is intended to meet those requirements and shall be construed and
interpreted in accordance with such intent. To the extent that an award or
payment, or the settlement or deferral thereof, is subject to Section 409A of
the Code, except as the Committee otherwise determines in writing, the award
shall be granted, paid, settled or deferred in a manner that will meet the
requirements of Section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the grant, payment, settlement
or deferral shall not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Plan that would cause the award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.

Amendments and Modifications

The Committee, in its sole discretion, may terminate, amend or modify this Plan;
provided, that any such termination, amendment or modification may not affect
any previous grants or any rights of a participant after the occurrence of that
participant’s death, disability or retirement as this Plan provides or after the
occurrence of a Change of Control of the Company.

 

-5-